                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           June 21, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

RICHARD N TAWE,                           §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:16-CV-76
                                          §
MARKESE K REO, et al,                     §
                                          §
        Defendants.                       §

                                      ORDER

      The Court is in receipt of Plaintiff’s Motion for Relief from a Judgment or
Order, Dkt. No. 67; Defendants’ Response in Opposition to Plaintiff’s Motion for
Relief From a Judgment, Dkt. No. 70; Plaintiff’s Motion for Damages, Dkt. No. 68;
Defendants’ Response in Opposition to Plaintiff’s Motion for Damages, Dkt. No. 69;
the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 71;
and Plaintiff’s objections to the M&R, Dkt. No. 73.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 71.           Accordingly, the Court DENIES Plaintiff’s
motions, Dkt. Nos. 67 and 68.
      SIGNED this 21st day of June 2019.



                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
